ADDENDUM TO UNDERWRITING AGREEMENT DATED MAY 16, 1, LLC (f/k/a ARIEL DISTRIBUTORS, INC.) AND ARIEL INVESTMENT TRUST For the services performed and the obligations assumed by Ariel Distributors, LLC (f/k/a Ariel Distributors, Inc.), in respect to Ariel Fund, Ariel Appreciation Fund, Ariel Focus Fund and Ariel Discovery Fund, Ariel Distributors LLC, shall be paid no more often than weekly a distribution service fee at the annual rate of 0.25% of the respective average daily net assets of such series. Dated: November 16, 2010 ARIEL INVESTMENTS, LLC By:/s/ Mellody Hobson Title:­­­­­ President ARIEL INVESTMENT TRUST By:/s/ Anita M. Zagronik Title: Vice President, CFO
